Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 6, 2017

                                    No. 04-16-00778-CR

                                      Carlos DE LA O,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001CR3651
                          Honorable Steve Hilbig, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez,
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The en banc court has considered Appellant’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.7.


It is so ORDERED on February 6, 2017.
                                                   PER CURIAM



ATTESTED TO: ___________________________________
           Keith E. Hottle
           Clerk of Court